UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                        __________________

                           No. 00-60776
                        __________________



     MOHAMMAD IMTIAZ AHMED,

                                      Petitioner,

                                v.

     JOHN ASHCROFT, U.S. Attorney General,

                                      Respondent.

          ______________________________________________

                  Petition For Review of an Order
                of the Board of Immigration Appeals
                             A72 511 281
          ______________________________________________
                          October 10, 2001

Before DUHÉ and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

     Petitioner Mohammad Ahmed petitions for review of an order of

the Board of Immigration Appeals (the “Board”) dismissing his

appeal from the immigration judge's denial of Ahmed's motion to

reopen his deportation proceedings. After careful consideration of

     *
          Judge, U.S. Court of International Trade, sitting by
designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the briefs on file, the oral arguments presented upon submission,

and the record before us, we are convinced that, whether we examine

the Board's order of dismissal or the immigration judge's decision

denying his motion to reopen, no error or abuse of discretion with

respect to the denial of Ahmed's request to reopen has been shown.

     In   denying   the   petition   for   review,   we   note   that   (1)

petitioner clearly failed to file a timely motion to reopen; and

(2) failed to establish that equitable tolling, even were it

applicable to the limitations period, is appropriate in this case.

Finally, we find no merit to the suggestion that the Board erred in

not exercising its discretionary authority to sua sponte order the

proceeding reopened.      Accordingly, the petition for review is

DENIED.




                                     2